DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/19/21 have been fully considered but they are not persuasive. 
Regarding the applicant’s arguments, the applicant states on page 9, the applicant states that Kitagawa does not disclose that the size of one sub-pixel in the direction in which the plurality of sub-pixel are arranged is non-integer times of the size of one sub-pixel along the direction in which the plurality of sub-pixel are arranged. The examiner respectfully disagrees. Kitagawa discloses that the light control unit and the pixel unit are superposed with one another and are rotated with respect to each other. This rotation would cause the length and width of the light control unit and pixel unit to be switched. Figure 18B discloses that the light control unit 41 has a proportionally smaller length than the pixel unit 42 in a vertical first direction, since the first direction is defined to be the direction in which the pixel unit’s subpixels are arranged. Since the light control unit 41 has a proportionally smaller length than that of the pixel unit 42, m must be a non-integer because m times a maximum length of one pixel unit is equal to a maximum length of one light control unit, and m must be a decimal smaller than 1, since the length of the light control unit is only a portion of that of the pixel unit. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 17-18, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitagawa et al (US Publication No.: US 2011/0075070 A1 of record, “Kitagawa”).
Regarding Claim 1, Kitagawa discloses a display panel (Figure 20), comprising a liquid crystal display panel (Figure 20, liquid crystal display panel 12), and a light control panel stacked with the liquid crystal display panel (Figure 20, light control panel 11), wherein
	The liquid crystal display panel comprises a plurality of mesh lines, the plurality of mesh lines comprise a plurality of first mesh lines extending along a first direction and a plurality of second mesh lines extending along a second direction (Figures 17-18, mesh lines 22 and 21 extend in two different direction, where Paragraph 0096 discloses that the liquid crystal panel 12 has the same structure as the light control panel 11; or Figure 5, mesh lines 65 that extend in first and second horizontal and vertical directions),
	The first direction and the second direction intersect with each other (Figure 17), and
	The plurality of first mesh lines and the plurality of second mesh lines define a plurality of color subpixel units arranged in an array (Paragraph 0093 disclose that Figure 17 portrays a single pixel, where Figure 23 and Paragraph 0120 disclose the use of colors for pixels, or Figure 5; Paragraph 0057);
	The light control panel is configured to allow back light to be incident into the liquid crystal display panel after passing through the light control panel (Figure 20, backlight unit 13 causes light to pass through the light control panel 11 and then to the liquid crystal display panel 12), and
	The light control panel comprises a plurality of signal lines (Figure 17);
	The plurality of signal lines comprise a plurality of first signal lines extending along the first direction and a plurality of second signal lines extending along the second direction (Figure 17, first signal line 21, second signal line 22);
	The plurality of first signal lines and the plurality of second signal lines define a plurality of light control units arranged in an array (Paragraphs 0092-0093);
	N color subpixel units which are continuously arranged along the first direction constitute one pixel unit (Paragraph 0120 discloses the use of color filters, where in the case of an RGB color filter, one R, one G, and one B pixel would constitute a single pixel unit, as disclosed in Figure 23), and N is a positive integer (Paragraph 0120, where in this case N would be 3);
	The N color subpixel units respectively display different colors (Paragraph 0120, where in this case it would be red, green, and blue); and


	Regarding Claim 8, Kitagawa discloses the display panel according to claim 1, wherein along the second direction, a maximum width of one light control unit of the plurality of light control units is n times a maximum width of one pixel unit, and n is a positive integer (Paragraph 0049 disclose that each pixel of the liquid crystal display panel 12 and the light control panel 11 overlap one another entirely, so the width would be a 1:1 correspondence, where n would be 1).

	Regarding Claim 17, Kitagawa discloses the display panel according to claim 1, wherein the light control panel is a light control liquid crystal panel (Figure 20); the first signal lines are first gate line (Figure 17, first gate lines 21); the second signal lines are first data lines (Figure 17, first data lines 22); the first gate lines and the first data lines are configured to respectively provide first gate signals and first data signals that are used for driving liquid crystal molecules in the light control units of the light control liquid crystal panel to rotate (Paragraphs 0093-0094);
	The first mesh lines are second gate lines (Figure 17, second gate lines 21, where Paragraph 0096 discloses that the liquid crystal panel 12 has the same structure as the light control panel 11), the second mesh lines are second data lines (Figure 17, second data lines 22, where Paragraph 0096 discloses that the liquid crystal panel 12 has the same structure as the light control panel 11); the second gate lines and the second data lines are configured respectively to provide second gate signals and second data signals that are used for driving liquid crystal molecules in the color subpixel units of the liquid crystal display panel to rotate (Paragraphs 0093-0094).

	Regarding Claim 18, Kitagawa discloses the display panel according to claim 1, wherein the light control panel is a light control liquid crystal panel (Figure 20); the first signal lines are first gate line (Figure 17, first gate lines 21); the second signal lines are first data lines (Figure 17, first data lines 22); the first 

	Regarding Claim 20, Kitagawa discloses a display device (Figure 20; Paragraph 0046), comprising the display panel according to claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa in view of Yoshihara et al (US Publication No.: US 2011/0102718 A1 of record, “Yoshihara”).
Regarding Claim 2, Kitagawa discloses the display according to claim 1.
Kitagawa fails to disclose that 2.00129<m<2.00157.
Yoshihara also fails to explicitly disclose that 2.00129<m<2.00157. However, Yoshihara discloses the general environment of having a light control unit greater in size than a pixel unit (Yoshihara, Figure 3, pixel unit 321 of 11A, light control unit 331 of 11B; Paragraph 0043; Paragraph 0055). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that 2.00129<m<2.00157 is the result-effective variable, and when this number is optimized to the appropriate value within the specified parameters of a given display panel, the recognized results of creating a high definition color display with low power consumption are realized. While Yoshihara does not directly disclose that 2.00129<m<2.00157, Yoshihara does disclose the general conditions recited in the instant claim, as 

	Regarding Claim 3, Kitagawa in view of Yoshihara discloses the display panel according to claim 2.
	Kitagawa fails to disclose that m=2.00143.
	Yoshihara also fails to explicitly disclose that m=2.00143. However, Yoshihara discloses the general environment of having a light control unit greater in size than a pixel unit (Yoshihara, Figure 3, pixel unit 321 of 11A, light control unit 331 of 11B; Paragraph 0043; Paragraph 0055). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that m=2.00143 is the result-effective variable, and when this number is optimized to the appropriate value within the specified parameters of a given display panel, the recognized results of creating a high definition color display with low power consumption are realized. While Yoshihara does not directly disclose that m=2.00143, Yoshihara does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Yoshihara, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that m=2.00143 for the purpose of developing a high definition display device without increasing power consumption.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa in view of Yamanaka et al (US Patent No.: US 6,304,309 B1 of record) and Yamazaki et al (US Publication No.: US 2020/0127011 A1 of record, “Yamazaki”). 
Regarding Claim 4, Kitagawa discloses the display panel according to claim 1.

	However, Yamazaki discloses a similar display where a size of the display panel is 65 inches, a resolution of the display panel is 4K (Yamazaki, Paragraph 0088).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Kitagawa to have particular viewing features as disclosed by Yamazaki. One would have been motivated to do so for the purpose of enhancing the resolution of the display (Yamazaki, Paragraph 0093).
	Yamanaka fails to explicitly disclose that along the first direction, the maximum length of one light control unit of the plurality of light control units is in a range of 744.0um-744.7um. However, Yamanaka discloses the general environment of having a 300um length for a subpixel within a single light control unit (Yamanaka, Column 69, l.57-67). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that along the first direction, the maximum length of one light control unit of the plurality of light control units is in a range of 744.0um-744.7um is the result-effective variable, and when this number is optimized to the appropriate value within the specified parameters of a given display panel, the recognized results of improving display resolution are realized. While Yamanaka does not directly disclose that along the first direction, the maximum length of one light control unit of the plurality of light control units is in a range of 744.0um-744.7um, Yamanaka does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Yamanaka, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that along the first direction, the maximum length of one light control unit of the plurality of light control units is in a range of 744.0um-744.7um for the purpose of developing a high definition display device.


	Kitagawa fails to disclose along the first direction, the maximum length of one light control unit of the plurality of light control units is 744.55 um.
	Yamanaka also fails to explicitly disclose that along the first direction, the maximum length of one light control unit of the plurality of light control units is 744.55 um. However, Yamanaka discloses the general environment of having a 300um length for a subpixel within a single light control unit (Yamanaka, Column 69, l.57-67). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that along the first direction, the maximum length of one light control unit of the plurality of light control units is 744.55 um is the result-effective variable, and when this number is optimized to the appropriate value within the specified parameters of a given display panel, the recognized results of improving display resolution are realized. While Yamanaka does not directly disclose that along the first direction, the maximum length of one light control unit of the plurality of light control units is 744.55 um, Yamanaka does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Yamanaka, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that along the first direction, the maximum length of one light control unit of the plurality of light control units is 744.55 um for the purpose of developing a high definition display device.
	
Regarding Claim 6, Kitagawa discloses the display panel according to claim 1.
Kitagawa fails to disclose that a size of the display panel is 75 inches, a resolution of the display panel is 4K, and along the first direction, the maximum length of one light control unit of the plurality of light control units is in a range of 859.5um-856.0um. 
	However, Yamazaki discloses a similar display where a size of the display panel is 75 inches, a resolution of the display panel is 4K (Yamazaki, Paragraph 0088).

	Yamanaka fails to explicitly disclose that along the first direction, the maximum length of one light control unit of the plurality of light control units is in a range of 859.5um-856.0um. However, Yamanaka discloses the general environment of having a 300um length for a subpixel within a single light control unit (Yamanaka, Column 69, l.57-67). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that along the first direction, the maximum length of one light control unit of the plurality of light control units is in a range of 859.5um-856.0um is the result-effective variable, and when this number is optimized to the appropriate value within the specified parameters of a given display panel, the recognized results of improving display resolution are realized. While Yamanaka does not directly disclose that along the first direction, the maximum length of one light control unit of the plurality of light control units is in a range of 859.5um-856.0um, Yamanaka does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Yamanaka, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that along the first direction, the maximum length of one light control unit of the plurality of light control units is in a range of 859.5um-856.0um for the purpose of developing a high definition display device.

	Regarding Claim 7, Kitagawa in view of Yamazaki and Yamanaka discloses the display panel according to claim 6.
	Kitagawa fails to disclose along the first direction, the maximum length of one light control unit of the plurality of light control units is 859.85um.
	Yamanaka also fails to explicitly disclose that along the first direction, the maximum length of one light control unit of the plurality of light control units is 859.85 um. However, Yamanaka discloses the .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa.
	Regarding Claim 9, Kitagawa discloses the display panel according to claim 1, wherein the liquid crystal display panel comprises:
	A first base substrate (Figure 20, first base substrate 12a);
	A second base substrate opposite to the first base substrate and on a side, away from the light control panel, of the first base substrate (Figure 20, second base substrate 12b); 
	The light control panel comprises:
	A third base substrate (Figure 20, third base substrate 11b); and
	A fourth base substrate on a side, away from the liquid crystal display panel, of the third base substrate (Figure 20, fourth base substrate 11a). 
	Kitagawa fails to explicitly disclose that a distance between a first surface, away from the light control panel, of the first base substrate and a first surface, away from the liquid crystal display panel, of the third base substrate is less than or equal to 1.7mm. However, Kitagawa discloses the general .

	 Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa in view of Shih et al (US Publication No.: US 2018/0120639 A1 of record, “Shih”).
	Regarding Claim 11, Kitagawa discloses the display panel according to claim 9.
	Kitagawa fails to disclose an adhesion layer between the first base substrate and the third base substrate to bond the first base substrate and the third base substrate so that no air layer is between the first base substrate and the third base substrate; a first polarizer on the first surface, away from the liquid crystal display panel, of the third base substrate, or on the first surface, away from the light control panel, of the first base substrate, wherein the distance between the first surface of the first base substrate and the first surface of the third base substrate is equal to a sum of a thickness of the first base substrate in a direction perpendicular to the first surface of the first base substrate, a thickness of the third base 
However, Shih discloses a similar display comprising an adhesion layer between the first base substrate and the third base substrate to bond the first base substrate and the third base substrate so that no air layer is between the first base substrate and the third base substrate; a first polarizer on the first surface, away from the liquid crystal display panel, of the third base substrate, or on the first surface, away from the light control panel, of the first base substrate, wherein the distance between the first surface of the first base substrate and the first surface of the third base substrate is equal to a sum of a thickness of the first base substrate in a direction perpendicular to the first surface of the first base substrate, a thickness of the third base substrate in the direction perpendicular to the first surface of the first base substrate, and a thickness of the adhesion layer in the direction perpendicular to the first surface of the first base substrate (Shih, Figure 3A, first base substrate 323/354, adhesion layer 330, third base substrate 351/311, polarizer (one of) 352/353).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Kitagawa to include an adhesive layer between the two panels as disclosed by Shih. One would have been motivated to do so for the purpose of adhering the two panels together without having an air layer in between (Shih, Paragraph 0036).

Regarding Claim 12, Kitagawa in view of Shih discloses the display panel according to claim 11.
Kitagawa fails to disclose that a refractive index of the adhesion layer is greater than a refractive index of the first base substrate and greater than a refractive index of the third base substrate.
However, Shih discloses a similar display where a refractive index of the adhesion layer is greater than a refractive index of the first base substrate and greater than a refractive index of the third base substrate (Shih, Paragraphs 0034-0036 disclose that the substrate are made of glass whereas the adhesive layer is made of OCA, where OCA is generally known to have a higher refractive index than that of glass).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Kitagawa to include an adhesive layer between the two 

Regarding Claim 13, Kitagawa in view of Shih discloses the display panel according to claim 11.
Kitagawa fails to disclose that a difference between the refractive index of the adhesion layer and the refractive index of the first base substrate is less than .3; and the different between the refractive index of the adhesion layer and the refractive index of the third base substrate is less than .3.
However, Shih discloses a similar display where a difference between the refractive index of the adhesion layer and the refractive index of the first base substrate is less than .3; and the different between the refractive index of the adhesion layer and the refractive index of the third base substrate is less than .3  (Shih, Paragraphs 0034-0036 disclose that the substrate are made of glass whereas the adhesive layer is made of OCA, where OCA is generally known to have a higher refractive index than that of glass by approximately .2-.3, which overlaps with the claimed value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Kitagawa to include an adhesive layer between the two panels as disclosed by Shih. One would have been motivated to do so for the purpose of adhering the two panels together without having an air layer in between (Shih, Paragraph 0036).

	 Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa in view of Tsai et al (US Publication No.: US 2019/0317372 A1 of record, “Tsai”).
	Regarding Claim 14, Kitagawa discloses the display panel according to claim 1.
	Kitagawa fails to disclose that both a line width of each first signal line of the plurality of first signal lines and a line width of each second signal line of the plurality of second signal lines are less than or equal to 30um.
	However, Tsai discloses a similar display where both a line width of each first signal line of the plurality of first signal lines and a line width of each second signal line of the plurality of second signal lines are less than or equal to 30um (Tsai, Figure 2 and Paragraph 0034 disclose that a column width of black matrix 1401 overlapping with second signal line 114 is 5um and a row width of black matrix 1402 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Kitagawa to have particular signal line widths as disclosed by Tsai. One would have been motivated to do so for the purpose of improving uniformity of aperture ratios and reducing color mura (Tsai, Paragraph 0034). 

	Regarding Claim 15, Kitagawa discloses the display panel according to claim 1.
	Kitagawa fails to disclose that the light control panel further comprises a first black matrix covering the plurality of first signal lines and the plurality of second signal lines, and a line width of the black matrix is less than or equal to 30um.
	However, Tsai discloses a similar display where the light control panel further comprises a first black matrix covering the plurality of first signal lines and the plurality of second signal lines, and a line width of the black matrix is less than or equal to 30um (Tsai, Figure 2 and Paragraph 0034 disclose that a column width of black matrix 1401 overlapping with second signal line 114 is 5um and a row width of black matrix 1402 overlapping with first signal line 112 is about 15um, where the first signal line 112 and the second signal line 114 must have smaller widths than the respective black matrix width).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Kitagawa to have particular black matrix widths as disclosed by Tsai. One would have been motivated to do so for the purpose of improving uniformity of aperture ratios and reducing color mura (Tsai, Paragraph 0034). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871